DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Species I in the reply filed on 8/3/2022 is acknowledged.
Claims 1-9, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.
Claim 14 is drawn to a non-elected species as figure 12 of the elected species discloses a surface of the molding compound includes a surface in a plane parallel to the second surface of the core substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 2010/0193930).
Regarding claim 10, figure 6 of Lee discloses a semiconductor package structure, comprising:
a substrate structure (105), including a core substrate, a plurality of first conductive pads at a first surface of the core substrate, and a pad (P5) at a second surface of the core substrate opposite to the first surface;
a plurality of semiconductor chips (S1-S4) attached to the substrate structure at the second surface of the core substrate;
a molding compound (135), formed on the second surface of the core substrate and encapsulating the plurality of semiconductor chips; and
a first metal pad formed on a surface of the molding compound; and
a first metal wire (V1) located in the molding compound and connecting the first metal pad to a chip-contact pad (P1) of a semiconductor chip.
Lee does not explicitly disclose a plurality of packaging pads.
However, figure 6 is merely a cross sectional view for illustrative purposes and it would have been obvious to provide multiple packaging pads for the purpose of routing signals through the substrate to the underlying devices.
Regarding claim 11, figure 6 of Lee discloses a first conductive structure (193) formed on each first conductive pad of the plurality of first conductive pads, wherein: the first conductive structure includes a solder ball (¶ 31).
Regarding claim 11, figure 6 of Lee discloses a redistribution layer (190) formed on the molding compound, wherein the redistribution layer includes a second conductive pad exposed at a surface of the redistribution layer and electrically connected to the first metal pad; and
a second conductive structure (193) formed on the second conductive pad; wherein: the second conductive structure includes a solder ball.
Lee does not explicitly disclose a protective layer covering the second conductive structure.
However, it would have been obvious to form a protective layer such as a solder resist for the purpose of preventing the solder flowing to unnecessary portions and also to protect the circuit pattern from dust and moisture.
Regarding claim 13, figure 6 of Lee discloses the surface of the molding compound, on which the first metal pad is formed, includes a surface in a plane substantially parallel to the second surface of the core substrate.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of second metal wires connecting chip-contact pads of the plurality of semiconductor chips to the plurality of packaging pads, wherein each second metal wire connects a chip-contact pad to one of a packaging pad and another chip-contact pad”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895